Title: From George Washington to Robert Cary & Co., 24 October 1763
From: Washington, George
To: 



Gentn
Williamsburg 24th Octr 1763.

I came to this place a few days ago, and embrace this as the first oppertunity that has offered of Inclosing Invoices for such Goods as are wanting for Master Custis’s Plantations and mine on York River where I have the Satisfaction to find that our Crops are secured, and tolerably good, having escaped a Frost that has destroyed much Tobacco in many parts of the Country, and injured me a good deal on Potomack and Shannondoah where they unluckily were latter.
Please to send the Inclosed Letters to Messrs Didsbury and Lawrence, and pay the latter for some Cloaths which I have just now ordered—If you shoud think of it in making out the order for the Hats required in my Invoice pray direct them to be tolerably large but shallow in the Crown (especially the Beaver intended for my own wear) and not broad in the Brim.
Inclosed also you will receive a Draft of Doctr Cockburn’s on Mr Richard Fenton for one hundred pounds for which please to give my acct Credit. I am Gentn Yr Most Obedt Hble Servt

Go: Washington

